El Juez Asocíalo Señor Audrey,
emitió la opinión del tribunal.
Los arrendatarios de la hacienda Belvedere, radicada en Cabo Rojo, dieron orden a su mayordomo Manuel de Santiago para que cortase madera en un manglar y dicho mayordomo dispuso que un peón de la finca, Luis Maldonado, cortase esas maderas. Luis Maldonado fué denunciado por cortar mangles en bosque perteneciente al Pueblo de Puerto Rico sin estar autorizado para ello por escrito ni por las leyes. Tam-bién se incluyó en la denuncia al mayordomo Santiago por haber dispuesto que Luis Maldonado cortase madera en ese mangle. A ambos se les imputó haber realizado estos actos maliciosa e ilegalmente. Los dos fueron condenados y esta-blecieron este recurso de apelación.
Lo que en realidad hay en todo este proceso criminal es una'controversia civil entre los arrendatarios y los dueños de la finca con El Pueblo de Puerto Rico, en la que cada parte alega ser dueña de dicho manglar; controversia en la que se quiere hacer responsable criminalmente a personas que se limitaron a cumplir órdenes de los arrendatarios a quienes ellos veían en la posesión del mangle que le mandaron cortar.
En el caso de Stone v. United States, 167 U. S. 179, dijo el *108Tribunal Supremo de los Estados Unidos, haciendo varias citas, que para condenar a nna persona por la acusación de que ilegal, voluntaria y maliciosamente cortó y trasladó ár-boles de tierras de los Estados Unidos es necesario que se pruebe intención criminal de su parte o a lo menos que sabía que las maderas eran propiedad de los Estados Unidos; y que una equivocación honesta con respecto al título sería una defensa en una acción criminal. Ese caso fué citado en Chantangco v. Abarca, 218 U. S. 482.
Los empleados que fueron acusados en este caso se limi-taron a cumplir las órdenes que se les dieron, ignorando que el manglar no perteneciera a la central, si es que esto es así, por lo que razonablemente podían y debían suponer que esos mangles pertenecen a la hacienda, y por lo tanto no tuvieron intención criminal de apoderarse de propiedad de El Pueblo de Puerto Rico.
No resolvemos ahora quién es el dueño de tal manglar sino solamente que los apelantes no realizaron con intención criminal los actos que se les imputan.

La sentencia apelada debe ser revocada y absolverse a los acusados.

El Juez Asociado Señor Oórdova Dávila no intervino.